DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

				  Quayle action
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a wafer producing method comprising: applying ultrasonic vibration to a given area of the ingot at a first density to thereby form a partially broken portion where a part of the separation layer is broken; applying the ultrasonic vibration to a whole area of the ingot larger than the given area at a second density lower than the first density, thereby forming a fully broken portion where the separation layer is fully broken in such a manner that breaking starts from the partially broken portion; and a separating step of separating the wafer from the ingot along the fully broken portion, in combination with other claimed features, as recited in independent claim 1.  Claims 2-4 are dependent upon independent claim 1, and are therefore allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  SEKIYA (U.S 2020/0075415 A1), SEKIYA (U.S 2020/0075414 A1), Hirata et al. (U.S 10,369,659 B2), and Hirata et al. (U.S 9,481,051 B2) do not teach a method comprising the steps of: applying ultrasonic vibration to a given area of the ingot at a first density to thereby form a partially broken portion where a part of the separation layer is broken; applying the ultrasonic vibration to a whole area of the ingot larger than the given area at a second density lower than the first density to form a fully broken portion where the separation layer is fully broken in such a manner that breaking starts from the partially broken portion, in combination with other claimed features, as mentioned above in independent claim 1.

    


     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 13, 2022